Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with James H Velema on July 21, 2021.

Amendment to Claims
(i). Claims 38-43 are canceled. 

(ii). Claim 37 is replaced by the following:
37. The monoclonal antibody, or antigen binding fragment, of claim 55, wherein the monoclonal antibody, or antigen binding fragment thereof, is capable of inhibiting IL-1 alpha, IL-1 beta, IL-33, and IL-36 stimulated NFκB activity.

(iii). Claim 55 is replaced by the following:
55. A monoclonal antibody, or antigen binding fragment thereof, that specifically binds to human IL-1RAcP, wherein the monoclonal antibody, or antigen binding fragment thereof, comprises: 

b) 	a light chain variable region (VL) comprising the CDR1L region of SEQ ID NO: 388; the CDRL2 region of SEQ ID NO: 465; and the CDR3L region of SEQ ID NO: 542.

(iv). Claim 57 is replaced by the following:
57. The monoclonal antibody or antigen binding fragment of claim 55, wherein the monoclonal antibody or antigen binding fragment is a rabbit/human chimeric antibody or antigen binding fragment thereof.

(vi). Claim 60, line 3, replace “claim 37” with – claim 55 --.

(vii). New claims 64-72 are added:
64.	The monoclonal antibody or antigen binding fragment of claim 55, wherein the monoclonal antibody or antigen binding fragment is a humanized antibody or antigen binding fragment thereof.

65.	A monoclonal antibody that specifically binds to human IL-1RAcP, comprising: 
a) 	a heavy chain variable region (VH) comprising CDR1H, CDR2H and CDR3H, wherein the CDR1H region comprises an amino acid sequence selected from the group of SEQ ID NO: 157; the CDR2H region comprises an amino acid sequence 
b) 	a light chain variable region (VL) comprising CDR1L, CDR2L and CDR3L, wherein the CDR1L region comprises an amino acid sequence selected from the group of SEQ ID NO: 388; the CDRL2 region comprises an amino acid sequence selected from the group of SEQ ID NO: 465; and the CDR3L region comprises an amino acid sequence selected from the group of SEQ ID NO: 542; and
c)   a human IgG1 Fc region comprising at least amino acid substitutions at L234A and
L235A of the human IgG1 Fc region, wherein the numbering of amino acid residues in the Fc region is according to the EU numbering system.

66.	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutically effective amount of the monoclonal antibody of claim 65.

67.	A monoclonal antibody that specifically binds to human IL-1RAcP, comprising: 
a) 	a VH region comprising an amino acid sequence as set forth in SEQ ID NO: 3 and VL region comprising an amino acid sequence at set forth in SEQ ID NO: 80; and
b)   a human IgG1 Fc region comprising at least amino acid substitutions at L234A and
L235A of the human IgG1 Fc region, wherein the numbering of amino acid residues in the Fc region is according to the EU numbering system.

68.	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutically effective amount of the monoclonal antibody of claim 67.

a) 	a heavy chain variable region (VH) comprising CDR1H, CDR2H and CDR3H, wherein the CDR1H region comprises an amino acid sequence selected from the group of SEQ ID NO: 157; the CDR2H region comprises an amino acid sequence selected from the group of SEQ ID NO: 234; and the CDR3H region comprises an amino acid sequence selected from the group of SEQ ID NO: 311; 
b) 	a light chain variable region (VL) comprising CDR1L, CDR2L and CDR3L, wherein the CDR1L region comprises an amino acid sequence selected from the group of SEQ ID NO: 388; the CDRL2 region comprises an amino acid sequence selected from the group of SEQ ID NO: 465; and the CDR3L region comprises an amino acid sequence selected from the group of SEQ ID NO: 542; and
c)   a human IgG4 Fc region comprising at least amino acid substitutions at 
S228P and L235E of the human IgG4 Fc region, wherein the numbering of amino acid residues in the Fc region is according to the EU numbering system.

70.	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutically effective amount of the monoclonal antibody of claim 69.

71.	A monoclonal antibody that specifically binds to human IL-1RAcP, comprising: 
a) 	a VH region comprising an amino acid sequence as set forth in SEQ ID NO: 3 and VL region comprising an amino acid sequence at set forth in SEQ ID NO: 80; and
b)   a human IgG4 Fc region comprising at least amino acid substitutions at 


72.	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutically effective amount of the monoclonal antibody of claim 71.

Information Disclosure Statement
The information disclosure statement filed on 07/02/2021 and 07/22/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Conclusion
Claims 37, 44-52, 55, 57, 60, and 64-72 are allowed. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/
Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
July 24, 2021